Citation Nr: 0735374	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-38 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for total left knee 
replacement with secondary left leg longer than right 
(claimed as left knee condition replacement service injury 
with right leg 3/4 inches higher than left).

2.  Entitlement to service connection for chronic low back 
pain with degenerative disc disease at L5 (claimed as lower 
back pain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's left knee disability is not related to the 
veteran's military service.

2.  The veteran's low back pain with degenerative disc 
disease at L5 is not related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The present left knee disability was not incurred during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  The veteran's claim for service connection for low back 
pain with degenerative disc disease at L5, as secondary to 
his claimed left knee condition, lacks legal merit.  
38 C.F.R. § 3.310 (2007); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service-connected. 38 C.F.R. § 3.310(a).

I.  Left knee condition

The evidence of record does not support the claim for service 
connection for a left knee condition.  The service medical 
records are negative for any complaints, diagnoses, or 
treatment of the left knee.  The veteran was involved in a 
December 1964 accident where a table fell onto and fractured 
his right great toe.  The medical records note injury to only 
the toe.  The veteran's July 1968 examination upon release to 
inactive duty notes that the lower extremities were normal.

There is no competent medical evidence relating the veteran's 
present knee condition with service.  The veteran first 
complained of left knee pain at a VA clinic in May 1999.  He 
reported experiencing the pain for six months and not 
recalling any trauma.  The veteran underwent total knee 
replacement surgery in December 1999.  

The Board has considered the veteran's own statements in 
support of his claim, including the contention that his knee 
condition stems from trauma to his knee sustained during the 
December 1964 falling table incident.  However, the Board 
notes that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion concerning the etiology of his present knee 
condition, his lay statements are of no probative value in 
this regard.  See Hunter v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

There was a considerable length of time between the veteran's 
separation from service and treatment for his left knee 
condition.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Given the 
length of time between the veteran's separation from military 
service and treatment for his left knee condition, the record 
is against finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d).  Service connection 
for a left knee condition is denied.

II.  Low back pain with degenerative disc disease at L5

As discussed above, service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.

The veteran does not contend, and the record does not show, 
that he had injury or disease involving his low back during 
his active military service.  Rather, the veteran's claim of 
entitlement to service connection for low back pain with 
degenerative disc disease at L5 is premised upon the prospect 
of his having secured a grant of service connection for his 
left knee condition.  The veteran's claim of entitlement to 
VA benefits for his left knee condition has been denied by 
the Board.  In the absence service connection for the primary 
disability, the secondary service connection claim obviously 
fails.  Because the law, and not the facts, is dispositive of 
the issue, the veteran has failed to stat a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 



III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2003 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide more timely 
notice, as his claims for service connection are being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and VA treatment records have been associated with the claims 
folder.  The Board acknowledges that the veteran was not 
scheduled for a VA examination.  In this instance, however, 
there is sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for total left knee 
replacement with secondary left leg longer than right 
(claimed as left knee condition replacement service injury 
with right leg 3/4 inches higher than left) is denied.

Entitlement to service connection for chronic low back pain 
with degenerative disc disease at L5 (claimed as lower back 
pain) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


